IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 96-40168
                          Summary Calendar



LIGIA MORICE ZAVALNEY,

                                          Plaintiff-Appellant,


versus

FEDERAL DEPOSIT INSURANCE CORPORATION,

                                          Defendant-Appellee.


                         - - - - - - - - - -
                          CONSOLIDATED WITH
                             No. 96-40169
                         - - - - - - - - - -

LIGIA MORICE ZAVALNEY,

                                          Plaintiff-Appellant,



versus

FEDERAL DEPOSIT INSURANCE CORPORATION,

                                          Defendant-Appellee.



                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:95-cv-326
                        - - - - - - - - - -
                         December 12, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.
                            No. 96-40168
                                - 2 -

PER CURIAM:*

     Ligia Morice Zavalney filed two motions to proceed in forma

pauperis in appeals docketed as cause No. 96-40168 and No. 96-

40169.   This court must examine the basis of its jurisdiction on

its own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).    Zavalney’s appeals must be dismissed for lack

of jurisdiction, as they are not taken from a final or otherwise

appealable order.    See 28 U.S.C. §§ 1291, 1292.   The court

directs the clerk’s office to consolidate Zavalney’s appeals in

No. 96-40168 and No. 96-40169.    See Holloway v. Walker , 800 F.2d

479, 480 (5th Cir.), cert. denied, 479 U.S. 984 (1986).     The

appeals are DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.